The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                            February 6, 2020

                                2020COA20

No. 18CA1149, Korean New Life Methodist Church v. Korean
Methodist Church of the Americas, Jin Hi Cha — Religious
Organizations — Property; Constitutional Law — First
Amendment — Freedom of Religion — Doctrine of Judicial
Abstention — Neutral Principles of Law Analysis

     As a matter of first impression, a division of the court of

appeals considers whether a local church submitted to the

authority of the national denomination and whether the polity

approach or neutral principles of law should be used to answer this

question. Relying on Bishop & Dioceses of Colorado v. Mote, 716
P.2d 85 (Colo. 1986), the division holds that neutral principles of

law should be applied to answer the submission question.

Because the district court properly applied neutral principles to the

hearing facts to conclude there was no submission, the division
affirms the judgment. The division further denies the request for

attorney fees.
COLORADO COURT OF APPEALS                                         2020COA20


Court of Appeals No. 18CA1149
El Paso County District Court No. 18CV31065
Honorable David Prince, Judge


Korean New Life Methodist Church, a Colorado non-profit corporation,

Plaintiff-Appellee,

v.

Korean Methodist Church of the Americas, a California non-profit corporation,
and Jin Hi Cha,

Defendants-Appellants.


                           JUDGMENT AFFIRMED

                                 Division I
                        Opinion by JUDGE FREYRE
                      Taubman and Pawar, JJ., concur

                         Announced February 6, 2020


Mulliken Weiner Berg & Jolivet P.C., Murray I. Weiner, Hilary A. Roland,
Colorado Springs, Colorado; Weeks & Luchetta, LLP, Jeffrey L. Weeks,
Colorado Springs, Colorado, for Plaintiff-Appellee

Nussbaum Speir PLLC, Ian Speir, Colorado Springs, Colorado, for Defendants-
Appellants
¶1    The First and Fourteenth Amendments to the United States

 Constitution preclude civil courts from resolving religious disputes

 involving religious law and decisions of ecclesiastical tribunals,

 including disputes involving church governance (polity approach).

 See Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 708-

 09 (1976). But when a dispute involves the ownership and control

 of church property, our supreme court both permits and requires

 civil courts to apply neutral principles of law in resolving them

 (neutral principles approach). See Bishop & Diocese of Colo. v.

 Mote, 716 P.2d 85, 96 (Colo. 1986). This approach includes

 inquiring into whether the local church has submitted to the

 authority of a national denomination. See id. at 100.

¶2    No Colorado court, however, has decided the questions

 presented here — whether the local church actually surrendered its

 control and submitted to the authority of the national

 denomination, and whether the polity or neutral principles

 approach should be used to answer this question. This dispute

 between the local church, plaintiff, Korean New Life Methodist

 Church, and the national denomination, defendants, Korean

 Methodist Church of the Americas and Pastor Jin Hi Cha, arose


                                    1
 from the denomination’s attempt to retitle church property from the

 local church’s to the denomination’s name, contrary to the local

 church’s articles of incorporation, bylaws, and board resolutions.

¶3    We hold, consistent with Mote, that the submission to

 authority question is one arising from the local church’s

 organization and that neutral principles of general corporate law

 must be applied to resolve it. Id. at 99. Therefore, we discern no

 legal error in the district court’s decision to apply neutral principles.

 As well, we discern no clear error in the district court’s application

 of neutral principles to the evidence or in its finding that the local

 church never ceded control or submitted to the denomination’s

 authority. Accordingly, we affirm the judgment.

                            I.        Background

                                 A.    Factual

¶4    In 1996, the local church began as a prayer group in the home

 of founder Mr. Jong Kim. In February 1997, Mr. Kim incorporated

 the prayer group as a nonprofit corporation named the Korean New

 Life Church. The articles of incorporation named six people to serve

 as the initial board of directors. As relevant here, Paragraph 4 of

 the articles of incorporation, the dissolution paragraph, provided


                                        2
 that upon any dissolution, the board of directors should distribute

 the church’s assets to nonprofit charitable corporations, municipal

 corporations, or corporations for “the purposes of carrying on

 nonprofit charitable purposes.”

¶5    Several months later, the board of directors passed a

 resolution stating that the church “shall join the Korean Methodist

 Church.” The resolution also changed the local church’s name from

 Korean New Life Church to Korean New Life Methodist Church. The

 church filed this name change with the Colorado Secretary of State.

¶6    The Korean Methodist Church (KMC) is a denomination based

 in Seoul, South Korea. A geographic subdivision of the

 denomination is the Korean Methodist Church of the Americas

 (KMCA). The parties dispute whether the KMCA is part of the KMC.

 The district court concluded that it need not resolve this dispute to

 decide the submission question. For purposes of our analysis, we

 presume that the KMCA is a geographic subdivision of the KMC,

 and we refer to the entities collectively as “the denomination.”

¶7    The denomination is governed by rules provided in “The

 Doctrines, Book of Discipline and Rules of the Korea [sic] Methodist

 Church (2012)” (denomination rules). Among other things, the


                                   3
 denomination rules set forth the requirements for church

 membership, church property registration with the denomination,

 dues payments, mortgaging or selling local church property (which

 requires denomination permission and approval), selecting a church

 pastor, and general administrative control of the local church by the

 pastor.

¶8    The denomination rules also define offenses, disciplinary

 procedures, and church hierarchy. The rules group local churches

 into districts, which are supervised and controlled by a district

 superintendent. They also give the district superintendent the

 authority to terminate a local church’s pastor.

¶9    As a nonprofit organization organized under Colorado law, the

 local church board enacted bylaws to govern the church’s

 administration and activities. 1 The bylaws provide for a “church

 board” comprising the pastor, the assistant pastor, elders, and

 selected deacons. The bylaws contain no reference to the

 denomination or the denomination rules, but they provide the

 district superintendent with “approval” authority over the board’s


 1These bylaws are not dated but refer to the local church by its new
 name.

                                   4
  selection of a pastor. The bylaws are silent about the

  circumstances under which a pastor may be terminated.

¶ 10   The local church never amended its articles of incorporation to

  reflect the local church’s new name, nor do the articles reference

  the denomination or its rules.

¶ 11   After changing its name, the local church never “registered” its

  property with the denomination. 2 Eventually, the local church sold

  its original property and purchased new property without the

  denomination’s permission or approval. As well, the deeds

  conveying the property never mentioned the denomination, and the

  property was titled in the name of the local church. The local

  church later mortgaged the church property without receiving

  permission or approval from the denomination, and two board

  members signed as guarantors of the loan.

¶ 12   Additionally, the local church made nominal annual payments

  to the denomination to support the overall church mission, and the

  board passed resolutions placing the local church’s financial

  decisions squarely under its control, contrary to the denomination


  2Nothing in the record explains what “registration” means or the
  procedure necessary to accomplish it.

                                    5
  rules. As well, in December 2015, the board authorized two board

  members to sign on the church’s bank accounts, and indicated that

  the “[p]astor will not be authorized to remove[] or add singers [sic].” 3

¶ 13   Pastor Cha began working at the local church in 2014. In

  March 2018, a conflict with the board arose when he attempted to

  register the local church’s property with the denomination and

  when he attempted to take control of the church’s finances,

  contrary to the board’s resolutions. The church board complained

  to the district superintendent about Pastor Cha’s conduct, but the

  district superintendent concluded that the accusations were not

  supported by “admissible evidence.” 4 In response to the board’s

  continued protests, the district superintendent, acting on behalf of

  the denomination, fired the board members and authorized Pastor




  3 The undisputed record reveals that the local church took this
  action in response to problems with Pastor Cha’s predecessor and
  that the board intended the pastor to focus on church
  administration and not finances.
  4 The record does not specify what the superintendent meant by

  “admissible evidence.” We presume that the phrase refers to
  admissible evidence as determined by the denomination rules and
  not evidentiary rules of any jurisdiction.


                                      6
  Cha to install a new church board under the denomination’s

  authority. 5

¶ 14   In response, the old board resisted and passed resolutions

  terminating Pastor Cha and disassociating from the “Korean

  Methodist Church in the United States.” It then filed this

  declaratory judgment and injunctive relief action asking the district

  court to declare that the old board was the lawful church board in

  control of the local church, including church property and church

  finances. The old board also requested injunctive relief to preserve

  the status quo and to bar Pastor Cha from the church property.

¶ 15   The parties eventually stipulated to a temporary restraining

  order to preserve the status quo, and the court entered the order in

  April 2018. This order established a sharing arrangement between

  the congregation members loyal to Pastor Cha, and the

  denomination and congregation members loyal to the old church

  board.

¶ 16   The district court conducted a preliminary injunction hearing

  in May 2018 and received briefing on whether to follow the polity


  5 The denomination characterized this action as the old board’s
  resignation.

                                    7
  approach or the neutral principles approach. It heard conflicting

  testimony about whether the local church had submitted to the

  authority of the denomination. The founder and an original board

  member, Mr. Kim, testified that the local church always intended to

  manage its own affairs and had never submitted to the

  denomination’s authority. He testified that he drafted the articles of

  incorporation and filed them with the secretary of state, and that he

  had never seen the denomination rules and was unfamiliar with

  them. He explained that the intent of the resolution changing the

  church’s name was to support the mission of the Korean Methodist

  Church in South Korea, not to submit to its authority. And, he

  described the church’s annual payment to the church in South

  Korea as charitable support of the church’s mission, not a dues

  payment to the denomination.

¶ 17   In contrast, Mr. Ryhu, another original board member,

  testified that the intent of the resolution changing the church’s

  name was to join the Korean Methodist Church in Seoul and that

  the KMCA later became a subdivision of the KMC. He recognized

  the authority of the denomination and said that the local church

  paid annual dues to the denomination, let the district


                                    8
  superintendent approve the selection of a pastor, and sometimes

  posted notices on the denomination’s stationery.

¶ 18   The court also received documentary evidence, including the

  church’s articles of incorporation, bylaws, resolutions, board

  minutes, real estate documents, and the denomination rules. It

  then issued a comprehensive oral order granting injunctive relief to

  the local church.

¶ 19   The district court first found that the operative question was

  whether the local church had submitted to the denomination’s

  authority, because if it had, then, under the polity approach, a civil

  court could not interfere with the district superintendent’s decision

  to oust the old board and to give Pastor Cha administrative and

  financial control of the local church, consistent with the

  denomination rules. 6 Relying on Mote, the court found that this

  submission question was an issue of corporate law that should be

  reviewed under neutral principles of law.



  6 In its complaint, the local church asserted that it had never
  submitted to the denomination’s authority. In its counterclaim, the
  denomination asserted that the question of who should be the
  rightful pastor was one of church governance not subject to civil
  law.

                                    9
¶ 20   Applying neutral principles, the court found insufficient

  evidence to show that the local church had submitted to the

  denomination’s authority. It was not persuaded that the name

  change evidenced submission absent other changes or amendments

  to the articles of incorporation to conform to the denomination

  rules. It also noted that church property had never been registered

  with the denomination; that the local church had never sought

  permission or approval to buy, sell, or mortgage property; and that

  the local church’s resolution vesting financial control in two church

  board members and prohibiting the pastor from having authority

  over financial accounts directly contradicted the denomination

  rules.

¶ 21   The district court also distinguished the present case from

  Mote by noting that the denomination could not point to any

  provision in the denomination rules “that directly addressed control

  over the local corporate entity.”

¶ 22   The court ruled:

             [A]s a matter of corporate law, the old board,
             the status quo ante board and the status quo
             ante officers remain in place. The corporate
             entity has not submitted to the authority of the
             denomination based on the evidence I have


                                      10
            today. The Court finds that Plaintiff [the old
            board] has a likelihood of success and
            substantial likelihood of success on the merits.

                        B.    Procedural Posture

¶ 23   Following the preliminary injunction hearing and to avoid the

  expense of discovery and further litigation, the parties executed a

  written stipulation making the preliminary injunction order a

  permanent injunction order. They agreed that the evidence

  presented at the preliminary injunction hearing sufficiently

  supported the court’s order in favor of the local church, that those

  findings should be deemed a final judgment, and that neither party

  would challenge the sufficiency of the evidence on appeal. They

  further agreed that each party could appeal whether the district

  court misapplied the law to the facts. Finally, the parties stipulated

  that “neither party shall be awarded attorneys’ fees or costs by the

  trial court.” The court accepted the stipulation and entered a final

  judgment under C.R.C.P. 65(a). The denomination challenges the

  district court’s decision to apply the neutral principles approach

  rather than the polity approach to the submission question, and its

  application of the neutral principles approach to the hearing facts

  to find there was no submission. We perceive no error.


                                    11
       II.   Neutral Principles Apply to the Submission Question

¶ 24   The denomination contends that because the local church

  “joined” the KMC, everything that occurred thereafter, including

  Pastor Cha’s attempts to take control of the church, install a new

  board, and register church property with the denomination, relates

  to church governance. It argues that because the First Amendment

  and the polity approach shield church governance issues from civil

  court review, the district court’s application of Mote’s neutral

  principles “interfer[ed] with the internal church governance of the

  Korean New Life Methodist Church.”

¶ 25   The local church responds that the district court correctly

  applied Mote because this is a dispute over church property, to

  which neutral principles apply, not church governance. We

  conclude that the only question properly before us concerns the

  meaning of “join” and whether the local church submitted to the

  denomination’s authority. For the reasons described below, we

  affirm the district court’s judgment.

               A.    Standard of Review and Preservation

¶ 26   Review of a permanent injunction order presents a mixed

  question of law and fact. Dallman v. Ritter, 225 P.3d 610, 620-21


                                    12
  (Colo. 2010). We review the court’s factual findings for clear error

  and defer to those findings when they are supported by the record.

  M.D.C./Wood, Inc. v. Mortimer, 866 P.2d 1380, 1383–84 (Colo.

  1994); Rome v. Mandel, 2016 COA 192M, ¶ 60. We review

  questions of law de novo. Evans v. Romer, 854 P.2d 1270, 1274

  (Colo. 1993).

¶ 27   A party seeking a permanent injunction must show (1) actual

  success on the merits; 7 (2) irreparable harm if the injunction is not

  entered; (3) the threatened injury outweighs the harm that the

  injunction may cause to the opposing party; and (4) an adverse

  public interest if the injunction is denied. See Dallman, 225 P.3d at

  62; Langlois v. Bd. of Cty. Comm’rs, 78 P.3d 1154, 1157 (Colo. App.

  2003). Because the parties only dispute the first factor — success

  on the merits — we do not address the remaining factors.

¶ 28   Initially, we must decide whether the church governance issue

  was preserved for our review. During its oral ruling, the district

  court stated, “I have not decided and have not had to decide today

  who is the pastor. I don’t have to decide whether — today whether


  7A preliminary injunction requires a showing of a likelihood of
  success on the merits, which the court found.

                                    13
  the board has the authority to fire the pastor . . . .” Nothing in the

  record shows that the denomination sought the district court’s

  ruling on this issue. Nor did the denomination choose to appeal the

  preliminary injunction ruling. Further, we discern no record

  evidence that the denomination sought a ruling on the local

  church’s authority to fire the pastor and install a new board before

  the court entered a final judgment pursuant to the parties’

  stipulation. Under these circumstances, we conclude that the

  church governance issue was not preserved, and we address only

  the court’s ruling on the submission question. See Rinker v. Colina-

  Lee, 2019 COA 45, ¶ 25 (“As a general rule, a party must make a

  timely and specific objection or request for relief in the district court

  to preserve an issue for appeal.”).

                            B.    Relevant Law

¶ 29   The First Amendment to the United States Constitution

  prohibits any “law respecting an establishment of religion or

  prohibiting the free exercise thereof.” U.S. Const. amend. I; see also

  Moses v. Diocese of Colo., 863 P.2d 310, 319 (Colo. 1993). It

  includes an absolute freedom to believe and a qualified freedom to

  act. Moses, 863 P.2d at 319. To protect a religious group’s freedom


                                     14
  to preserve its beliefs or practices, courts apply two approaches

  when resolving church disputes.

¶ 30   First, courts generally recognize a “doctrine of judicial

  abstention in matters involving court interpretation of ecclesiastical

  law.” Id. (citing Watson v. Jones, 80 U.S. 679 (1871)). This polity

  approach stems from the legal principle that all persons have “the

  full and free right to entertain any religious belief, to practice any

  religious principle, and to teach any religious doctrine which does

  not violate the laws of morality and property, and which does not

  infringe personal rights.” Watson, 80 U.S. at 728. When a church

  submits to a religious association or body, it impliedly consents to

  the ecclesiastical government of the association and is bound by its

  authority. Id. at 729. Any decisions of these ecclesiastical bodies

  and their tribunals are subject only to appeals that the “organism

  itself provides for.” Id. Thus, civil courts must defer to such bodies’

  rulings on ecclesiastical matters and may not inquire into whether

  the church judicial body properly followed its own rules of

  procedure. Serbian, 426 U.S. at 720, 724.

¶ 31   Under the second approach — neutral principles — civil courts

  may provide a forum for determining the ownership of church


                                     15
  property so long as they refrain from resolving such disputes “on

  the basis of religious doctrine and practice.” Jones v. Wolf, 443 U.S.
595, 602 (1979). Indeed, a state is free to adopt a procedure for

  resolving church property disputes “so long as it involves no

  consideration of doctrinal matters” such as “the ritual and liturgy of

  worship or the tenets of faith.” Id. (quoting Md. & Va. Eldership of

  Churches of God v. Church of God at Sharpsburg, Inc., 396 U.S. 367,

  368 (1970)).

¶ 32   When resolving disputes over the ownership and control of

  church property, our supreme court has adopted the neutral

  principles approach. Mote, 716 P.2d at 96. Under this approach,

  the court first determines whether instruments of conveyance,

  church documents, and “other relevant evidence establish that the

  general church has rights of ownership or control over the disputed

  church property by reason of a trust, a reverter clause, or some

  other basis.” Id. at 99. If, after applying these neutral principles,

  the court determines that ownership or control belongs to the

  general church, then “there will be no need to assess how property

  of the local church is controlled.” Id. However, if the court

  determines that ownership or control of the disputed property


                                    16
  belongs to the local church, “it then may be necessary to determine

  how control over that property is to be exercised.” Id.

¶ 33   The polity and neutral principles approaches are not mutually

  exclusive. Applying neutral principles is always subject to the

  broad caveat that civil courts have no subject matter jurisdiction to

  resolve a dispute that is “strictly and purely ecclesiastical in its

  character . . . [such as] a matter which concerns theological

  controversy, church discipline, ecclesiastical government, or the

  conformity of the members of the church to the standard of morals

  required of them.” Watson, 80 U.S. at 733; see, e.g., Moses, 863
P.2d at 319-20 (citing cases).

                             C.    Application

¶ 34   Both parties agree that the local church was formed

  independently of the denomination. But they dispute whether the

  local church later submitted to the denomination’s authority and

  how that question should be analyzed. Mote answers these

  questions.

¶ 35   The dispute in Mote arose from a doctrinal change that caused

  the majority of the local church’s members to secede from the

  denomination. Mote, 716 P.2d at 89. The minority members, loyal


                                     17
  to the denomination, brought an action to determine who had legal

  rights to the church property. Id. at 87.

¶ 36   The trial evidence established that the local church was

  incorporated under Colorado law and that legal title to the church’s

  real and personal property was held by the corporate entity. Id. at

  88. The founders’ affidavit said the original members had

  unanimously decided to organize under the Colorado diocese, a

  geographical unit of the national denomination. Id. In later

  resolutions, the local church acceded to the constitutions of the

  national denomination, recognized the authority of the national

  denomination, and promised obedience to the canons of the

  national denomination. Id. Consistent with denomination rules,

  the local church then amended its articles of incorporation to say

  that the local church could not incur indebtedness that might

  encumber church property without the written consent of the

  denomination. Id. The amendments reaffirmed the local church’s

  accession to the denomination’s rules and authority. Id. The

  doctrinal change provoking the secession occurred more than two

  decades later, after which the denomination’s executive council




                                   18
  issued a resolution refusing to recognize the validity of the

  secession. Id. at 89.

¶ 37   Relying on this last resolution, the trial court applied the polity

  approach to find that it could not interfere with this religious

  decision and that the property belonged to the denomination. Id. A

  division of this court reversed and concluded that the proper

  procedure for deciding this issue was the neutral principles

  approach. Id. at 90. As part of that approach, the division adopted

  a “presumptive rule of majority representation” for church property

  disputes. It then examined the record only to determine whether

  the majority members of the local church had created an express

  trust over the property in favor of the denomination. Id. Finding no

  such express trust, the division concluded the property belonged to

  the majority members of the local church. Id.

¶ 38   The supreme court rejected the majority representation rule,

  but it agreed with the division’s decision to apply neutral principles

  of law. The court traced this approach through United States

  Supreme Court precedent, noting that states are free to adopt

  neutral principles of law to resolve church property disputes so long

  as the analysis involves no consideration of doctrine. Id. at 94. It


                                    19
  recognized the Supreme Court’s “clear preference for the neutral

  principles approach” because this approach is completely secular,

  is flexible enough to accommodate all forms of religious

  organization, and relies on objective, well-established and widely-

  known trust and property laws. Id. at 94-95 (citing Wolf, 443 U.S.

  at 603-04). Moreover, it noted that churches may determine and

  document the disposition of church property in advance of any

  dispute according to church members’ intent — a minimal burden.

  Id. at 95.

¶ 39   Finally, relying on its previous holding in Horst v. Traudt, 43
Colo. 445, 448, 96 P. 259 (1908), that religious corporations “are

  subject to the principles of the common law and the practice and

  procedure applicable to corporations under the general

  incorporation laws,” the supreme court was persuaded that it

  “should analyze legal issues that arise out of church organizations

  in the same manner as [it] would analyze those issues if they arose

  out of any other corporation or voluntary association.” Mote, 716
P.2d at 99.

¶ 40   As well, another division of this court has held that neutral

  principles may be “applied to disputes touching upon religious


                                    20
  conflicts that do not involve the disposition of church property.”

  Wolf v. Rose Hill Cemetery Ass’n, 914 P.2d 468, 471 (Colo. App.

  1995).

¶ 41   With these principles in mind, we conclude that the question

  of submission does not involve a “religious dispute” covering

  ecclesiastical matters or involving church doctrine. See St. John

  Chrysostom Greek Catholic Church of Pittsburgh v. Elko, 259 A.2d
419, 424-25 (Pa. 1969) (concluding that a court’s resolution of

  whether a local church was part of the denomination or

  independent of any church hierarchy is a factual matter that does

  not require it to consider the significance and relevance of church

  doctrine). Rather, it involves an inquiry into the local church’s

  organizational intent as evidenced by church documents,

  testimony, and conduct. Id. at 421-24. And, just as we discern

  corporate intent from the corporation’s organizing documents and

  board actions, we may discern a local church’s intent by

  considering “instruments of conveyance, church documents and

  other relevant evidence” bearing on the local church’s intent. Mote,
716 P.2d at 99; see McCoy v. Pastorius, 125 Colo. 574, 581, 246
P.2d 611, 615 (1952) (concluding that a board’s resolution gave a


                                    21
  corporation’s president “complete authority” to enter into an

  agreement).

¶ 42   Similar cases from other jurisdictions support our conclusion.

  See Belin v. West, 864 S.W.2d 838, 841 (Ark. 1993) (explaining that

  “if a dispute involving a church can be resolved without addressing

  ecclesiastical questions, the First Amendment does not prohibit

  consideration by the civil courts”); Diocese of San Joaquin v.

  Gunner, 202 Cal. Rptr. 3d 51, 62 (Cal. Ct. App. 2016) (noting that

  civil courts may consider deeds, a local church’s articles of

  incorporation, the general church’s constitutions, canons, and rules

  and relevant statutes including those concerning religious property

  to resolve a property dispute “that does not turn on questions of

  church doctrine”); Draskovich v. Pasalich, 280 N.E.2d 69, 72 (Ind.

  Ct. App. 1972) (explaining that courts may look at ecclesiastical

  documents and related evidence concerning religious doctrine “for

  the limited purpose of determining the nature of the church

  organization”); Nolynn Ass’n of Separate Baptists in Christ v. Oak

  Grove Separate Baptist Church, 457 S.W.2d 633, 634 (Ky. 1970)

  (accepting jurisdiction to decide whether a local church had

  withdrawn from the denomination); St. John Chrysostom Greek


                                    22
  Catholic Church, 259 A.2d at 255-56 (affirming lower court’s

  conclusion that the local church submitted to the denomination’s

  authority based on sufficient record support); Malanchuk v. St.

  Mary’s Greek Catholic Church of McKees Rocks, 9 A.2d 350, 399-

  400 (Pa. 1939) (affirming lower court’s conclusion that the local

  church intended to remain independent of the denomination based

  on sufficient record support); Diocese of Galveston-Houston v. Stone,

  892 S.W.2d 169, 176-77 (Tex. App. 1994) (“So long as there is no

  involvement in resolving underlying controversies over religious

  doctrine, civil courts may resolve church disputes over property.”).

¶ 43   Accordingly, we discern no error in the district court’s decision

  to apply neutral principles of law to the submission question.

                     III.        No Submission Occurred

¶ 44   Having concluded that neutral principles of law should be

  applied to decide the submission question, we next consider the

  denomination’s assertion that the court erroneously applied that

  law to the evidence.

                            A.     Standard of Review

¶ 45   We review the trial court’s application of neutral principles on

  the submission question for clear error. We set aside such


                                        23
  decisions by the trial court only when the record lacks any

  competent evidence to support such decisions. Bd. of Cty. Comm’rs

  v. Conder, 927 P.2d 1339, 1343 (Colo. 1996).

                               B.   Analysis

¶ 46   The denomination relies heavily on Mr. Ryhu’s status as an

  original board member and his testimony that the local church

  intended to submit to the denomination when it changed its name.

  But recall, the local church’s founder and original board member

  Mr. Kim contradicted Mr. Ryhu’s testimony. In the end, the district

  court placed little weight on Mr. Ryhu’s testimony, and we may not

  second-guess or alter that decision. See Mariani v. Rocky Mountain

  Hosp. & Med. Serv., 902 P.2d 429, 436 (Colo. App. 1994) (resolution

  of witness credibility and the weight given to a witness’s testimony

  are “the sole responsibility of the trial court,” and we will not

  reverse the trial court’s findings on appeal if there is record support

  for those findings), aff’d, 916 P.2d 519 (Colo. 1996).

¶ 47   Instead, the court relied on the local church’s articles of

  incorporation, bylaws, resolutions, board meeting minutes, property

  conveyance actions, and the denomination rules, all of which

  support its conclusion that the local church did not submit to the


                                     24
  denomination’s authority. See St. Michael & Archangel Russian

  Orthodox Greek Catholic Church v. Uhniat, 259 A.2d 862, 864 (Pa.

  1969) (Reviewing the corporate charter revealed that the local

  church was founded as a constituent part of the Russian Orthodox

  Church because the local church “acknowledges itself to be a

  member and to belong to the Russian Orthodox Greek Catholic

  Church in the No[r]th America Diocese and as such, it accedes to,

  recognizes, and accepts the Constitution, Canons, Doctrines,

  Discipline and Worship of the Russian Orthodox Greek Catholic

  Church in the Diocese of North America and acknowledges their

  authority accordingly”); see also Protestant Episcopal Church v.

  Barker, 171 Cal. Rptr. 541, 554 (Cal. Ct. App. 1981) (recognizing

  that the resolution of church property disputes turns on the unique

  facts of each church’s organizational structure); Borgman v.

  Bultema, 182 N.W. 91, 95 (Mich. 1921) (examining a local church’s

  incorporation act and concluding that the act required “conformity

  to the faith and constitution or form of government as adopted by

  the” denomination).

¶ 48   First, in contrast to Mote, the church’s bylaws and articles of

  incorporation do not reference the denomination or its rules. Nor


                                   25
  does either document expressly provide that the local church will

  abide by the denomination rules. And neither document has been

  amended to recognize the denomination or its authority over local

  churches since the local church was formed.

¶ 49   Next, the bylaws and resolutions placed the church’s financial

  control in two designated board members, contrary to the

  denomination rules vesting “administrative” authority in the pastor

  and making the pastor responsible for “church administration in

  general.” Importantly, the record shows that Pastor Cha was a

  board member in 2015 when the board made this decision, yet he

  never voiced an objection to it or raised the denomination rules as a

  bar to it, either then or at any time before March 2018. See Oak

  Grove, 457 S.W.2d at 634 (concluding that evidence showed the

  local church “attended to its own affairs, handled its own finances

  and selected its own church officials”).

¶ 50   As well, we are not persuaded that the bylaws’ inclusion of

  “district superintendent” approval of a pastor evidences submission

  to the denomination’s authority, because Paragraph 3(b) of the

  bylaws vests the power to nominate a pastor in the church board,

  after consultation and approval by the district superintendent. In


                                    26
  our view, this supports the district court’s finding that the district

  superintendent did not possess the independent authority to

  nominate or install a pastor without the church board’s

  participation, but merely gave the district superintendent “veto

  authority” over the board’s selection, a “narrow act of obeisance” as

  opposed to a “general act of obeisance to the denomination.”

¶ 51   We are similarly unconvinced by the denomination’s assertion

  of “numerous acts where the members and leaders of the [local

  church] acted in full connection with the [denomination].” The

  denomination asks us to weigh these facts more heavily than the

  district court did to find in its favor, an action not within our

  province as an appellate court. See Van Cise, Phillips & Goldberg v.

  Jelen, 197 Colo. 428, 430, 593 P.2d 973, 974 (1979) (“[A]n appellate

  court will neither weigh the evidence nor appraise the credibility of

  witnesses, this determination will not be disturbed on review.”).

¶ 52   We also conclude that the record supports the district court’s

  finding that the local church managed its property independently of

  and contrary to the denomination’s rules. See Indep. Methodist

  Episcopal Church v. Davis, 74 A.2d 203, 208-09 (Conn. 1950)

  (deferring to a trial court’s finding that the local church did not


                                     27
  surrender its autonomy to the general church because it reserved

  the right to control its own property, even though it “followed the

  spiritual guidance and leadership” of the general church).

¶ 53   The record reveals that the local church bought and sold at

  least two properties before purchasing the existing property, but

  that it had never notified or sought approval from the denomination

  for any of these transactions. Moreover, the record shows that the

  local church mortgaged its existing property, again without

  notification to or approval from the denomination. And, the local

  church never registered the property with the denomination,

  contrary to the denomination rules.

¶ 54   Finally, the dissolution paragraph in the articles of

  incorporation, which vests the church board (not the denomination)

  with the authority to charitably distribute church property upon

  dissolution, supports the court’s finding that the local church did

  not submit to the denomination. Compare Guardian Angel Polish

  Nat’l Catholic Church of Los Angeles, Inc. v. Grotnik, 13 Cal. Rptr. 3d
552, 561 (Cal. Ct. App. 2004) (applying presumption of a trust

  because the articles of incorporation did not include an express

  provision governing the distribution of assets in the event of a


                                    28
  dissolution), with Barker, 171 Cal. Rptr. at 554 (concluding no

  express trust was created by the articles of incorporation because

  the articles “say nothing about disposition of church property on

  dissolution of the corporation”).

¶ 55   For these reasons, we discern no clear error in the district

  court’s application of the neutral principles approach to the

  evidence and affirm the judgment. See Rome, ¶ 60.

                           IV.    Attorney Fees

¶ 56   The local church requests appellate attorney fees and costs

  based on its assertion that the denomination’s argument is “directly

  contrary the Colorado Supreme Court’s decision in Mote” and is

  therefore substantially frivolous, groundless, or vexatious under

  section 13-17-102, C.R.S. 2019. We disagree because as explained

  above, the question here is one of first impression. As well, the

  parties stipulated that neither party shall be awarded attorney fees.

  Therefore, we deny the request.

                             V.    Conclusion

¶ 57   The judgment is affirmed.

       JUDGE TAUBMAN and JUDGE PAWAR concur.




                                      29